NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0387n.06
                             Filed: May 11, 2005

                                          04-5602

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


MICHAEL WAYNE PRIDDY,                         )
                                              )
       Plaintiff-Appellant,                   )
                                              )
v.                                            )   ON APPEAL FROM THE UNITED
                                              )   STATES DISTRICT COURT FOR THE
CITY OF MURRAY, FREED CURD, and               )   WESTERN DISTRICT OF KENTUCKY
JERRY WAYNE WALKER,                           )
                                              )
       Defendants-Appellees.                  )




       Before: GUY, DAUGHTREY, and GIBBONS, Circuit Judges.


       PER CURIAM. The plaintiff, Michael Priddy, appeals from the district court’s order

granting summary judgment to the defendants in this diversity negligence action that

resulted from a tragic fire in a Murray State University dormitory in September 1998,

causing one student’s death and serious injury to the plaintiff. Priddy claimed that the city

was negligent because it failed to conduct an adequate investigation of the cause of an

earlier fire in the same dormitory, breached a special duty owed to the plaintiff that was

created by a contractual relationship between the City and the University, and failed to

provide proper rescue services on the night of the second fire, when Priddy was injured.

The district court granted summary judgment to the City of Murray, finding that the City was

immune on some claims and that others simply had not been made out as a matter of law.
04-5602


       Having had the benefit of oral argument, and having studied the record on appeal

and the briefs of the parties, we are not persuaded that the district court erred in dismissing

the complaint. Because the reasons why judgment should be entered for the defendants

have been fully articulated by the district court, the issuance of a detailed opinion by this

court would be duplicative and would serve no useful purpose. Accordingly, we AFFIRM

the judgment of the district court upon the reasoning set out by that court in its

memorandum opinion dated November 20, 2003.




                                             -2-